Citation Nr: 0406521	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  95-02 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughters




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran, whose death occurred in May 1991, served on 
active duty from August  1966 to August 1968.  This appellant 
in this matter is the veteran's widow.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2000, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, so that additional 
development actions could be undertaken.  Following the RO's 
completion of the requested actions, the case was returned to 
the Board for further review.  


FINDINGS OF FACT

1.  The veteran's death in May 1991 was the result of 
abdominal carcinomatosis, due to or as a consequence of 
metastatic adenocarcinoma, primary site unknown.  

2.  During the veteran's lifetime, service connection was not 
established for any disability.

3.  Evidence supportive of a causal relationship between the 
veteran's inservice herbicide exposure and his fatal 
adenocarcinoma outweighs evidence to the contrary.  

4.  The record indicates that service-connected disability 
caused or contributed substantially or materially to cause 
the veteran's death.


CONCLUSION OF LAW

Disability incurred in or aggravated by service caused or 
contributed substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.303, 3.307, 3.309, 3.312, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Subsequent to the appellant's initiation of her claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), was signed into law.  
The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA; specifically, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  In light of the 
Board's disposition of this claim in the appellant's favor, 
the need to review whether full compliance has been achieved 
with respect to the changes brought about by the VCAA is 
obviated.  As well, as noted above, the Board previously 
sought to undertake various development actions regarding 
this matter, but in light of grant of entitlement to service 
connection for the cause of the veteran's death herein made, 
a review of the record in order to ascertain whether all of 
the requested actions were accomplished is unnecessary.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).



Analysis

The primary allegation of the appellant is that the veteran 
was exposed to Agent Orange or other herbicide during his 
service in Vietnam and that such exposure led to the 
development of the cancer that claimed his life.  The 
appellant directs the Board's attention to the opinions 
offered by various physicians, some of whom treated the 
veteran during his lifetime, to the effect that inservice 
exposure to Agent Orange was a causative factor in the onset 
of his fatal carcinoma.  No allegation is offered by the 
appellant that any incident of combat led to the development 
of any direct or contributory cause of the veteran's death.

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A 
service-connected disorder is one that was incurred in or 
aggravated by active service, or one for which there exists a 
rebuttable presumption of service incurrence, such as a 
malignant tumor, if manifested to the required degree within 
a prescribed period from the veteran's separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312.

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, the following diseases are 
among those that shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: multiple myeloma; 
Hodgkin's disease; non-Hodgkin's lymphoma; prostate cancer; 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  
The cancers listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service.  38 C.F.R. § 3.307(a)(6)(ii).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 
38 C.F.R. § 3.311 (2003)l.  

The record reflects that the veteran died in May 1991, at the 
age of 44.  No autopsy is shown to have been performed.  
According to the death certificate, the veteran's death was 
caused by abdominal carcinomatosis, due to or as a 
consequence of metastatic adenocarcinoma, primary site 
unknown.  The approximate interval between the onset of the 
abdominal carcinomatosis and death was shown to be five 
months; an approximate interval of five months was noted to 
exist between the onset of metastatic adenocarcinoma and 
death.  During the veteran's lifetime, service connection was 
not established for any disability.  

The veteran served on active duty in the Republic of Vietnam 
from March 1967 to March 1968, and is therefore presumed to 
have been exposed to herbicide agents, pursuant to 38 C.F.R. 
§ 3.307(a)(6)(iii).  There is also documentary evidence that 
the area in Vietnam where and at what point in time the 
veteran was stationed was subject to the spraying of 
herbicide.  The veteran's service medical records are 
negative for complaints, treatment, or diagnosis of any 
carcinoma or gastrointestinal disorder.  

In December 1990, the veteran was seen by a private 
physician, due to complaints of lower abdominal pain with 
intermittent diarrhea.  A computed tomographic scan of the 
abdomen and pelvis at that time showed a decreased density in 
the right side of the liver, which was thought to be fatty 
infiltration.  No space occupying lesion or enhancing area 
was identified.  The pancreas, kidneys, and spleen were 
judged to be normal.  A colonoscopy was also performed, 
revealing no abnormalities other than spasm and reproduction 
of abdominal pain.  The impression was of an irritable bowel 
syndrome.  

Due to the development of upper abdominal pain with vomiting, 
the veteran was again seen in February 1991, when examination 
showed abdominal distention and bloating, tenderness in the 
epigastrium and abdomen area, and a 20-pound weight loss.  
The veteran was hospitalized, and during that time testing 
revealed an abdominal adenocarcinoma and metastatic disease 
with peritoneal implants and metastasis to the liver leading 
to carcinomatosis.  The primary tumor was unknown but 
believed to be the pancreas.  Tissue removed at the time of a 
diagnostic laparotomy in March 1991 revealed histologic 
evidence of adenocarcinoma which appeared to be a metastatic 
tumor "consistent with a primary neoplasm arising in the GI 
tract or its appendages (e.g. pancreas)."  

In support of her claim, the appellant submitted an October 
1991 opinion from a private treating physician, indicating 
that because the veteran's abdominal carcinomatosis was "an 
unusual malignancy in an individual his age," his exposure 
to Agent Orange "may indeed have been related to the 
causation of his ailment."  Three other medical 
professionals have submitted statements, all dated in April 
1998, to the effect that Agent Orange exposure of the veteran 
was or may have been the cause of his fatal cancer.  The only 
contrary evidence is that furnished by a VA physician in July 
2003, to the effect that available data suggested that the 
primary site of the veteran's tumor was his gastrointestinal 
tract.  She nevertheless noted that it could not be 
determined what the primary situs of the tumor was, and 
therefore it was difficult to state whether the veteran's 
tumor was the result of chemical exposure.  Despite that 
disclaimer, the VA physician opined that there was no 
evidence to date linking gastrointestinal malignances to 
chemical exposure and that it was not at least as likely that 
the veteran's cancer was due to exposure to Agent Orange 
exposure while in Vietnam.  

The evidence on file does not definitively answer the 
question what organ was the primary situs of the veteran's 
fatal carcinoma or the etiology of such process.  As a 
result, a judgment must be made on the basis of the opinions 
of various medical professionals.  In this instance, three 
physicians have furnished competent medical opinions, albeit 
couched in less than definite terms, to the effect that the 
inservice Agent Orange exposure of the veteran was or could 
have been causative of his fatal adenocarcinoma.  A contrary 
view is supported only by a single medical professional who 
herself acknowledged the difficulty posed in ascertaining 
whether the veteran's tumor was related to chemical exposure.  
The veteran's cancer is not a presumptive cancer set forth in 
38 C.F.R. § 3.309(e), based on inservice herbicide exposure.  
Still, the preponderance of the competent evidence does 
support the appellant's argument that herbicide exposure in 
service led to the veteran's fatal adenocarcinoma.  
Accordingly, under the Combee doctrine, service connection 
for the cause of the veteran's death is in order.  

ORDER

Service connection for the cause of the veteran's death is 
granted.  

	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



